


110 HR 4121 IH: Restoring Trust in Public Officials

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4121
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Mr. Carney (for
			 himself, Mr. Space, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend the Ethics in Government Act of 1978 to prevent
		  Government officials from accepting travel from persons having business before
		  their agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Trust in Public Officials
			 Act of 2007.
		2.Acceptance of
			 travel by Government officialsThe Ethics in Government Act of 1978 is
			 amended by adding at the end the following:
			
				VIAcceptance of
				travel by Government officials
					601.Acceptance of
				certain travel by certain Government officials prohibited
						(a)GenerallyA covered official shall not accept any
				travel paid for by a prohibited source. Nor shall an agency accept a payment
				for travel that a covered official may not accept under this section.
						(b)SanctionsThe prohibition of this title shall be
				enforced in the same manner as the prohibitions of title V, and a violation of
				a prohibition of this title shall be subject to the same sanctions as a
				violation of that title.
						(c)DefinitionsIn
				this title—
							(1)the term covered official
				means a person described in section 207(c)(2)(A) of title 18, United States
				Code; and
							(2)the term
				prohibited source means any person who—
								(A)is seeking official action by the covered
				official’s agency;
								(B)does business or
				seeks to do business with the covered official's agency;
								(C)conducts
				activities regulated by the covered official’s agency;
								(D)has interests that
				may be substantially affected by the performance or nonperformance of the
				covered official’s official duties; or
								(E)is an organization
				a majority of whose members are described in any of paragraphs (A) through
				(D).
								.
		3.Conforming
			 amendment to title 31, United States CodeSection 1353(a) of title 31, United States
			 Code, is amended by inserting , consistent with title VI of the Ethics
			 in Government Act of 1978, after shall prescribe by
			 regulation.
		
